Citation Nr: 0900054	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
bilateral knee disorder, and if so, whether service 
connection is warranted.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left shoulder disorder, and if so, whether service connection 
is warranted.

3. Entitlement to service connection for a bilateral knee 
disorder.

4. Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
right shoulder disability.

5.  Entitlement to service connection for carpal tunnel 
syndrome.

6. Whether there was clear and unmistakable error (CUE) in a 
February 7, 2005 rating decision that granted service 
connection for sleep apnea and assigned an effective date of 
January 31, 2003.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004, January 2005, and November 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the veteran filed a timely notice of 
disagreement with regard to the denial of a rating in excess 
of 20 percent for service-connected degenerative disc disease 
of the lumbar spine.  A statement of the case (SOC) was 
issued; however, the veteran has not perfected that appeal at 
the time of this decision.  Therefore, this issue is not 
before the Board at this time.

The issue of entitlement to service connection for a left 
shoulder disorder, to include as secondary to a service-
connected right shoulder disability, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1. In a final rating decision issued in September 1994, the 
RO denied a claim of entitlement to service connection for a 
left shoulder disorder.

2. The evidence received since the prior final denial of 
service connection for a left shoulder disorder in September 
1994 is neither cumulative nor redundant of the evidence of 
record at that time and raises a reasonable possibility of 
substantiating the veteran's claim. 

3. In a final decision issued in February 1998, the Board 
denied a claim of entitlement to service connection for a 
bilateral knee disorder

4. The evidence received since the prior final denial of 
service connection for a bilateral knee disorder by the Board 
in February 1998 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the veteran's claim. 

5.  A bilateral knee disorder was incurred during active duty 
military service.

6.  Bilateral carpal tunnel syndrome was not present in 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.  

7. In a final decision dated September 17, 1994, the RO 
denied service connection for insomnia. 

8.  In a final decision dated February 7, 2005, the RO 
granted service connection for sleep apnea and assigned an 
initial 50 percent rating evaluation, effective January 31, 
2003.

9.  The February 7, 2005 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

CONCLUSIONS OF LAW

1. The September 1994 rating decision is final; new and 
material evidence has been received to reopen the previously 
denied claim of entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2. The February 1998 Board decision is final; new and 
material evidence has been received to reopen the previously 
denied claim of entitlement to service connection for a 
bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).
 
3. Bilateral retro-patellar pain syndrome was incurred in the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Carpal tunnel syndrome was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

5. The February 2005 rating decision that assigned an 
effective date of January 31, 2003 for service-connected 
sleep apnea was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
Board's decisions to reopen the veteran's claims of 
entitlement to service connection for a left shoulder 
disorder and a bilateral knee disorder, as well as to grant 
service connection for a bilateral knee disorder are 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  With regard to service connection claim for 
bilateral carpal tunnel syndrome, the Board finds that all 
necessary notice requirements have been met, as discussed 
below.

With regard to the veteran's claim of clear and unmistakable 
error (CUE) in a February 2005 rating decision, the Court has 
noted that, as CUE claims are not conventional appeals and 
are fundamentally different from any other kind of action in 
the VA adjudicative process, the duties contained in the VCAA 
are not applicable.  Specifically, determinations as to the 
existence of CUE are based on the facts of record at the time 
of the decision challenged; thus, no further factual 
development would be appropriate.  See Dobbins v. Principi, 
15 Vet. App. 323, 327 (2001), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); see also Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 
12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty 
to develop" in a CUE case because "there is nothing further 
that could be developed").  Accordingly, analysis of the 
adequacy of VCAA notice with regard to this claim is not 
necessary.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in March 2005, prior to the initial 
unfavorable AOJ decision issued in July 2005.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in March 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter 
provided notice as to disability ratings and effective dates.  
The Board acknowledges the defective timing of this notice 
but finds no prejudice to the veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the assignment of a disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his service 
connection claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has carpal tunnel syndrome as a result of his 
military service is not necessary to decide his claim.  Any 
current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran more than 
a decade following his discharge from service.  In the 
absence of any evidence of complaints, treatment, or 
diagnoses referable to carpal tunnel syndrome in service, 
there is no competent basis upon which to conclude that the 
veteran's current disability is related to service.  In 
addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that an examination is 
not necessary as there is adequate medical evidence upon 
which the Board may base its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
service connection claim without further development and 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board determines that the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim.

II. Analysis

New and material evidence

The veteran contends that he has suffered a bilateral knee 
disorder since military service and that the symptomatology 
of this disorder was reflected in his service treatment 
records.  With regard to his claimed left shoulder disorder, 
the veteran contends that this disorder is secondary to his 
service-connected right shoulder disability.  Therefore, he 
argues that service connection is warranted for these 
disorders.

In a September 1994 rating decision, the RO denied service 
connection for a left shoulder disorder and in a February 
1998 Board decision, service connection for a bilateral knee 
disorder was denied.  The veteran did not appeal these 
decisions.  The next communication from the veteran with 
regard to these claims was his June 2004 application to 
reopen his service connection claims for a bilateral knee and 
left shoulder disorder, which are the subject of this appeal.  
Thus, the September 1994 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994) [(2008)].  Additionally, the February 
1998 Board decision is final.  38 U.S.C.A. § 7105 (West 
1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) 
[(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in June 2004; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final September 1994 rating decision and the 
February 1998 Board decision, the veteran has submitted 
additional VA and private treatment records, to include 
imaging studies of his left shoulder.  Additionally, the 
reports of December 2004 and August 2007 VA examinations are 
of record.  The Board finds that the evidence received with 
respect to both of these claims is new and material.

Specifically, at the time of the September 1994 rating 
decision, the veteran's service treatment records were of 
record, as well as VA treatment records and the record of a 
June 1994 VA examination.  The veteran's left shoulder 
service connection claim was originally denied due to the 
lack of a current disability.  Since that time, evidence has 
been received that shows that the veteran has a current 
disorder of the left shoulder and of the bilateral knees.  
Specifically in August 2007, the veteran was afforded a VA 
examination with regard to the severity of his service-
connected right shoulder disability.  At this examination, 
the examiner diagnosed bilateral biceps tendinitis.  The 
Board observes that in September 1994, the disability 
demonstrated by the right shoulder that was determined to be 
service-connected was bicipital tendinitis.  Therefore, the 
Board finds that the current diagnosis of the biceps 
tendinitis in the left shoulder represents new evidence in 
that it provides evidence of a previously lacking element of 
the claim, i.e., a current disability.  This evidence is also 
material, in that it raises a reasonable possibility of 
substantiating the claim by indicating the presence of a 
current disorder that could have developed as a result of the 
veteran's service-connected right shoulder disability.  

With regard to the veteran's claimed bilateral knee disorder, 
the Board observes that the reason for the prior final denial 
by the Board was the lack of a current disability related to 
a disease or injury incurred during act of service.  Since 
that time, VA treatment records revealed that the veteran has 
received further treatment for complaints of right knee pain.  
Additionally, he was afforded a VA examination in December 
2004 with regard to his claim, at which the examiner 
indicated that the veteran was suffering from probable 
chronic bilateral retropatellar pain syndrome and that the 
disorder was related to his active duty military service.  
Therefore, the Board finds that this evidence is both new and 
material, in that it is neither cumulative nor redundant of 
the evidence of record at the time of the February 1998 Board 
decision and raises a reasonable possibility of 
substantiating the veteran's claim by indicating that the 
veteran has a current disability that is related to his 
military service.

Thus, competent evidence demonstrating a current left 
shoulder disorder has been received, as well as competent 
evidence that the veteran has a current bilateral knee 
disorder that is related to his military service.  Therefore, 
the Board must conclude that the evidence added to the record 
since the September 1994 denial of service connection for a 
left shoulder disorder and the February 1998 Board decision 
denying service connection for a bilateral knee disorder is 
both new and material.  As such, the Board finds that the 
evidence received subsequent to these prior final denials is 
sufficient to meet the requirements to reopen the claims of 
entitlement to service connection for a left shoulder 
disorder and a bilateral knee disorder.  Therefore, the 
claims to reopen previously denied claims seeking service 
connection for a left shoulder disorder and a bilateral knee 
disorder are granted.

Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

	Bilateral knee disorder

Service treatment records reflect that the veteran was seen 
for complaints of pain in both knees multiple times during 
active duty.  Diagnoses associated with the veteran's 
complaints during service included chondromalacia and 
internal derangement.  A September 1991 record relevant to an 
infected dog bite indicated that there was activity in both 
knees mostly likely of arthritic origin; however, a diagnosis 
of arthritis is not supported by objective testing such as X-
rays.  Also, at a periodic physical evaluation, the veteran 
reported a history of gout in his knees; however, the service 
treatment records do not supply an objective diagnosis of 
gout.  Thereafter, he reported a history of painful and 
swollen knees since 1977 at a September 1993 retirement 
examination; however, the veteran's service separation 
examination is negative for a chronic disorder by their knee.

At the same time, the veteran's post-service treatment 
records indicate that since service he has been seen 
repeatedly for treatment of right and left a pain.  
Additionally, the veteran was afforded a VA examination in 
December 2004, at which time the examiner diagnosed bilateral 
retro-patellar pain syndrome.  Therefore, the Board concludes 
that the veteran has a current diagnosis of a disorder of the 
bilateral knees.

Additionally, the December 2004 VA examiner indicated that 
the veteran's current right and left knee disabilities are a 
result of conditions that arose while he was on active duty 
with the Air Force.  Therefore, as the veteran has a current 
disability of the right and a left knee that has been related 
by competent medical evidence to his right and left knee 
disability symptoms and military service, all the 
requirements for a service connection claim have been met.  
Therefore, service connection for a bilateral knee disorder 
is granted.  

	Carpal tunnel syndrome

The veteran contends that he has bilateral carpal tunnel 
syndrome that is due to his military service.  Therefore, he 
contends that service connection is warranted for bilateral 
carpal tunnel syndrome. 

Initially, the Board notes that post-service treatment 
records indicate that the veteran underwent carpal tunnel 
release surgery of both the left and right wrists in May 1999 
and July 1999, respectively.  Accordingly, the Board 
concludes that the veteran has a current diagnosis related to 
bilateral carpal tunnel syndrome.

However, the veteran's service treatment records are negative 
for any complaints, treatment, or diagnosis related to carpal 
tunnel syndrome or any disorder of the veteran's wrists or 
hands.  Service treatment records reveal that the veteran 
received treatment for an infected dog bite of the right hand 
and epicondylitis of the left elbow; however, these disorders 
are unrelated to carpal tunnel syndrome.  

Moreover, there is no competent medical evidence that 
associates the veteran's current carpal tunnel disability 
with an event, injury, or incident in service.  No records 
from any source indicate that the veteran complained of 
symptomology related to carpal syndrome prior to September 
1998, over 4 years after service discharge.  The lapse in 
time between service and the first complaints and diagnoses 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board has also acknowledged the veteran's statements with 
regard to the etiology of his carpal tunnel syndrome.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, although 
the veteran has a current disability, the requirements of 
competent evidence of an in-service event or injury and a 
relationship between military service and the current 
disability are not supported by the evidence.  Therefore, 
service connection for bilateral carpal tunnel syndrome is 
denied.

Clear and unmistakable error 

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2008).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the 
error. . .

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly different 
but for the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.
Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In January 2003, the veteran filed a claim of entitlement to 
service connection for sleep apnea.  In February 2005, the 
veteran was advised of the decision granting service 
connection for sleep apnea and assigning a 50 percent rating 
evaluation, effective January 31, 2003, and also of his 
appellate rights.  He did not appeal this decision either 
with regard to the initial rating assigned or the effective 
date.  Thus, the February 2005 decision is now final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (2004) [(2008)].  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).

The veteran alleges that the February 2005 rating decision 
was clearly and unmistakably erroneous in that the effective 
date assigned was the date of his most recent claim, filed in 
January 2003, and the veteran contends that the appropriate 
effective date was in May 1994 when he filed a claim for 
service connection for insomnia, which was subsequently 
denied in a September 1994 rating decision.  The veteran 
argues that his sleep apnea was misdiagnosed as insomnia and 
that had he been provided a sleep study as part of the 
development of that claim, the claim would have been granted. 

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found.  38 C.F.R. § 
3.400(a).

The record reflects that the veteran filed a claim for 
service connection for insomnia in May 1994.  In September 
1994, the RO denied the claim on the basis that insomnia was 
not shown in service and that there was no current diagnosis 
of insomnia that was related to his military service.  
Therefore, this claim was properly adjudicated, and as the 
veteran did not appeal, the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1994) [(2008)].  

Additionally, even assuming that the May 1994 application for 
service connection for insomnia included a claim for service 
connection for sleep apnea, such claim would be deemed denied 
due to the intervening adjudication granting service 
connection for outpatient treatment or hospitalization 
purposes.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.).  Accordingly, there is no 
unadjudicated claim that would require that the date of that 
claim be assigned as the effective date for service 
connection for sleep apnea.  Thus, the fact that the veteran 
filed a claim in May 1994 has no bearing on the propriety of 
the effective date assigned in the February 2005 rating 
decision.  

Moreover, even if the September 1994 rating decision were at 
issue here, the fact that a sleep study was not conducted at 
that time would not constitute CUE.  The veteran was afforded 
a mental health evaluation in connection with his insomnia 
claim, and VA not the fact that he was not afforded a sleep 
study would amount to simply a failure of the RO in the duty 
to assist, which does not constitute CUE.  See Crippen; 
Caffrey.    

Thus, there is no evidence of a formal or informal claim for 
service connection for sleep apnea that was unadjudicated 
prior to the adjudication of the claim filed in January 2003.  
Consequently, there is no evidence upon which to conclude 
that the veteran's actual date of claim for service 
connection was earlier than January 31, 2003.  Based on the 
above, the February 2005 rating decision granting service 
connection for sleep apnea and assigning a 50 percent rating, 
effective January 31, 2003 was not clearly and unmistakably 
erroneous.  

For the foregoing reasons, the Board finds that the February 
2005 rating decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  Therefore, the veteran's claim is denied.


ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim of entitlement to service 
connection for a left shoulder disorder is granted.

New material evidence having been received, the claim to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee disorder is granted.

Service connection for bilateral retro-patellar pain syndrome 
is granted.

Service connection for bilateral carpal tunnel syndrome is 
denied.

The February 2005 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.


REMAND

As a veteran's service connection claim for a left shoulder 
disorder has been reopened by the Board, additional 
development is necessary prior to further adjudication.  
Specifically, the veteran has raised a claim of service 
connection for a left shoulder disorder as secondary to his 
service-connected right shoulder disorder.  There is no 
medical evidence of record addressing this question.  
Accordingly, the Board determines that a VA examination to 
ascertain the existence and etiology of the veteran's left 
shoulder disorder is warranted.

Additionally, as there is a question of secondary service 
connection with regard to the veteran's left shoulder 
disorder, the Board finds that the veteran should be notified 
of the evidentiary requirements of a secondary service 
connection claim, in accordance with Allen v. Brown, 7 Vet. 
App. 439 (1995).  While this appeal was pending, VA amended 
38 C.F.R. § 3.310, the regulation concerning secondary 
service connection to reflect the holding in Allen.  See 71 
Fed. Reg. 52,744 (September 7, 2006).

Thus, this remand for substantive development will allow for 
proper notification in accordance with Allen and provide the 
veteran an opportunity to submit any additional evidence 
relevant to the question of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the veteran's left shoulder 
disorder was incurred or aggravated 
beyond its normal progression as a 
result of his service-connected right 
shoulder disorder, in accordance with 
Allen.

2.	Schedule the veteran for a VA 
orthopedic examination to determine the 
existence and etiology of a left 
shoulder disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon physical examination of the 
veteran and a review of the record, the 
examiner is requested to address the 
following questions:

a.	Is it at least as likely as not 
(50% probability or greater) that 
the veteran's claimed left 
shoulder disorder is a result of a 
disease, incident, or injury 
during his active duty military 
service?

b.	Is it at least as likely as not 
(50% probability or greater) that 
the veteran's claimed left 
shoulder disorder was incurred or 
chronically worsened due to his 
service-connected right shoulder 
disability?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


